Case: 2:19-cv-05094-EAS-CMV Doc #: 61 Filed: 08/25/21 Page: 1 of 1 PAGEID #: 368




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 CHRISTOPHER NOBLE,

                        Plaintiff,

        v.                                              Civil Action 2:19-cv-5094
                                                        Judge Edmund A. Sargus, Jr.
                                                        Magistrate Judge Chelsey M. Vascura
 THE YOUNG MEN’S CHRISTIAN
 ASSOCIATION OF CENTRAL OHIO,
 et al.,

                        Defendants.


                                            ORDER

       This matter is before the Court on certain Defendants’ Motion to Amend the Case

Schedule, which moving Defendants represent is unopposed by Plaintiff. (ECF No. 60.) For

good cause shown, the motion is GRANTED. The case schedule is amended as follows:

             •   Defendants’ Expert Reports must be produced by December 28, 2021;

             •   All discovery must be completed by January 31, 2022; and

             •   Any dispositive motions must be filed by February 28, 2022.



       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE
